 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    JUSTIN STEELE,                                      Case No. 1:19-cv-00471-AWI-JLT (PC)
12                        Plaintiff,                      ORDER TO SHOW CAUSE WHY ACTION
                                                          SHOULD NOT BE DISMISSED FOR
13            v.                                          FAILURE TO COMPLY WITH THE
                                                          COURT’S ORDER
14    CDCR, et al.,
                                                          21-DAY DEADLINE
15                        Defendants.
16

17           On April 27, 2021, the Court issued a screening order finding that Plaintiff’s first
18   amended complaint states cognizable claims against Defendants in their individual capacities, but
19   not in their official capacities. The Court therefore directed Plaintiff, within 21 days, to file a
20   second amended complaint curing the deficiencies in his pleading or a notice that he wishes to
21   proceed only on the claims found cognizable. (Doc. 23.) Although more than the allowed time
22   has passed, Plaintiff has failed to file an amended complaint or a notice to proceed.
23           The Local Rules, corresponding with Federal Rule of Civil Procedure 11, provide,
24   “[f]ailure of counsel or of a party to comply with . . . any order of the Court may be grounds for
25   the imposition by the Court of any and all sanctions . . . within the inherent power of the Court.”
26   Local Rule 110. “District courts have inherent power to control their dockets” and, in exercising
27   that power, may impose sanctions, including dismissal of an action. Thompson v. Housing Auth.,
28   City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action based on a
 1   party’s failure to prosecute an action, obey a court order, or comply with local rules. See, e.g.,

 2   Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with a

 3   court order to amend a complaint); Malone v. U.S. Postal Service, 833 F.2d 128, 130-31 (9th Cir.

 4   1987) (dismissal for failure to comply with a court order); Henderson v. Duncan, 779 F.2d 1421,

 5   1424 (9th Cir. 1986) (dismissal for failure to prosecute and to comply with local rules).

 6          Accordingly, the Court ORDERS Plaintiff to show cause in writing, within 21 days of the

 7   date of service of this order, why this action should not be dismissed for his failure to comply

 8   with the Court’s order. Alternatively, within that same time, Plaintiff may file a second amended

 9   complaint curing the deficiencies identified in the Court’s screening order (Doc. 23) or a notice of

10   that he wishes to proceed only on the (individual-capacity) claims found cognizable. Failure to

11   comply with this order will result in a recommendation that this action be dismissed for

12   failure to obey a court order.

13
     IT IS SO ORDERED.
14

15      Dated:     June 2, 2021                              _ /s/ Jennifer L. Thurston
                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
